Case
Case 3:18-cv-01587-JD
     3:18-cv-01587-JD Document
                      Document 77-2
                               34-2 Filed
                                    Filed 02/26/19
                                          07/29/18 Page
                                                   Page 1
                                                        1 of
                                                          of 13
                                                             13




                   Exhibit A
                                                                     Case
                                                                     Case 3:18-cv-01587-JD
                                                                          3:18-cv-01587-JD Document
                                                                                           Document 77-2
                                                                                                    34-2 Filed
                                                                                                         Filed 02/26/19
                                                                                                               07/29/18 Page
                                                                                                                        Page 2
                                                                                                                             2 of
                                                                                                                               of 13
                                                                                                                                  13
                                                                Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents                    45161

                                                                                                    Presidential Documents



                                                                                                    Proclamation 9645 of September 24, 2017

                                                                                                    Enhancing Vetting Capabilities and Processes for Detecting
                                                                                                    Attempted Entry Into the United States by Terrorists or
                                                                                                    Other Public-Safety Threats

                                                                                                    By the President of the United States of America

                                                                                                    A Proclamation
                                                                                                    In Executive Order 13780 of March 6, 2017 (Protecting the Nation from
                                                                                                    Foreign Terrorist Entry into the United States), on the recommendations
                                                                                                    of the Secretary of Homeland Security and the Attorney General, I ordered
                                                                                                    a worldwide review of whether, and if so what, additional information
                                                                                                    would be needed from each foreign country to assess adequately whether
                                                                                                    their nationals seeking to enter the United States pose a security or safety
                                                                                                    threat. This was the first such review of its kind in United States history.
                                                                                                    As part of the review, the Secretary of Homeland Security established global
                                                                                                    requirements for information sharing in support of immigration screening
                                                                                                    and vetting. The Secretary of Homeland Security developed a comprehensive
                                                                                                    set of criteria and applied it to the information-sharing practices, policies,
                                                                                                    and capabilities of foreign governments. The Secretary of State thereafter
                                                                                                    engaged with the countries reviewed in an effort to address deficiencies
                                                                                                    and achieve improvements. In many instances, those efforts produced posi-
                                                                                                    tive results. By obtaining additional information and formal commitments
                                                                                                    from foreign governments, the United States Government has improved its
                                                                                                    capacity and ability to assess whether foreign nationals attempting to enter
                                                                                                    the United States pose a security or safety threat. Our Nation is safer as
                                                                                                    a result of this work.
                                                                                                    Despite those efforts, the Secretary of Homeland Security, in consultation
                                                                                                    with the Secretary of State and the Attorney General, has determined that
                                                                                                    a small number of countries—out of nearly 200 evaluated—remain deficient
                                                                                                    at this time with respect to their identity-management and information-
                                                                                                    sharing capabilities, protocols, and practices. In some cases, these countries
                                                                                                    also have a significant terrorist presence within their territory.
                                                                                                    As President, I must act to protect the security and interests of the United
                                                                                                    States and its people. I am committed to our ongoing efforts to engage
                                                                                                    those countries willing to cooperate, improve information-sharing and iden-
                                                                                                    tity-management protocols and procedures, and address both terrorism-re-
                                                                                                    lated and public-safety risks. Some of the countries with remaining inadequa-
                                                                                                    cies face significant challenges. Others have made strides to improve their
                                                                                                    protocols and procedures, and I commend them for these efforts. But until
                                                                                                    they satisfactorily address the identified inadequacies, I have determined,
                                                                                                    on the basis of recommendations from the Secretary of Homeland Security
                                                                                                    and other members of my Cabinet, to impose certain conditional restrictions
                                                                                                    and limitations, as set forth more fully below, on entry into the United
                                                                                                    States of nationals of the countries identified in section 2 of this proclamation.
                                                                                                    NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                    by the Constitution and the laws of the United States of America, including
                                                                                                    sections 212(f) and 215(a) of the Immigration and Nationality Act (INA),
                                                                                                    8 U.S.C. 1182(f) and 1185(a), and section 301 of title 3, United States
                                                                                                    Code, hereby find that, absent the measures set forth in this proclamation,
                                                                                                    the immigrant and nonimmigrant entry into the United States of persons
                                                                                                    described in section 2 of this proclamation would be detrimental to the


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00001   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                     Case
                                                                     Case 3:18-cv-01587-JD
                                                                          3:18-cv-01587-JD Document
                                                                                           Document 77-2
                                                                                                    34-2 Filed
                                                                                                         Filed 02/26/19
                                                                                                               07/29/18 Page
                                                                                                                        Page 3
                                                                                                                             3 of
                                                                                                                               of 13
                                                                                                                                  13
                                               45162            Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents

                                                                                                    interests of the United States, and that their entry should be subject to
                                                                                                    certain restrictions, limitations, and exceptions. I therefore hereby proclaim
                                                                                                    the following:
                                                                                                    Section 1. Policy and Purpose. (a) It is the policy of the United States
                                                                                                    to protect its citizens from terrorist attacks and other public-safety threats.
                                                                                                    Screening and vetting protocols and procedures associated with visa adjudica-
                                                                                                    tions and other immigration processes play a critical role in implementing
                                                                                                    that policy. They enhance our ability to detect foreign nationals who may
                                                                                                    commit, aid, or support acts of terrorism, or otherwise pose a safety threat,
                                                                                                    and they aid our efforts to prevent such individuals from entering the
                                                                                                    United States.
                                                                                                       (b) Information-sharing and identity-management protocols and practices
                                                                                                    of foreign governments are important for the effectiveness of the screening
                                                                                                    and vetting protocols and procedures of the United States. Governments
                                                                                                    manage the identity and travel documents of their nationals and residents.
                                                                                                    They also control the circumstances under which they provide information
                                                                                                    about their nationals to other governments, including information about
                                                                                                    known or suspected terrorists and criminal-history information. It is, there-
                                                                                                    fore, the policy of the United States to take all necessary and appropriate
                                                                                                    steps to encourage foreign governments to improve their information-sharing
                                                                                                    and identity-management protocols and practices and to regularly share
                                                                                                    identity and threat information with our immigration screening and vetting
                                                                                                    systems.
                                                                                                       (c) Section 2(a) of Executive Order 13780 directed a ‘‘worldwide review
                                                                                                    to identify whether, and if so what, additional information will be needed
                                                                                                    from each foreign country to adjudicate an application by a national of
                                                                                                    that country for a visa, admission, or other benefit under the INA (adjudica-
                                                                                                    tions) in order to determine that the individual is not a security or public-
                                                                                                    safety threat.’’ That review culminated in a report submitted to the President
                                                                                                    by the Secretary of Homeland Security on July 9, 2017. In that review,
                                                                                                    the Secretary of Homeland Security, in consultation with the Secretary of
                                                                                                    State and the Director of National Intelligence, developed a baseline for
                                                                                                    the kinds of information required from foreign governments to support the
                                                                                                    United States Government’s ability to confirm the identity of individuals
                                                                                                    seeking entry into the United States as immigrants and nonimmigrants,
                                                                                                    as well as individuals applying for any other benefit under the immigration
                                                                                                    laws, and to assess whether they are a security or public-safety threat.
                                                                                                    That baseline incorporates three categories of criteria:
                                                                                                       (i) Identity-management information. The United States expects foreign
                                                                                                       governments to provide the information needed to determine whether
                                                                                                       individuals seeking benefits under the immigration laws are who they
                                                                                                       claim to be. The identity-management information category focuses on
                                                                                                       the integrity of documents required for travel to the United States. The
                                                                                                       criteria assessed in this category include whether the country issues elec-
                                                                                                       tronic passports embedded with data to enable confirmation of identity,
                                                                                                       reports lost and stolen passports to appropriate entities, and makes avail-
                                                                                                       able upon request identity-related information not included in its passports.
                                                                                                      (ii) National security and public-safety information. The United States
                                                                                                      expects foreign governments to provide information about whether persons
                                                                                                      who seek entry to this country pose national security or public-safety
                                                                                                      risks. The criteria assessed in this category include whether the country
                                                                                                      makes available, directly or indirectly, known or suspected terrorist and
                                                                                                      criminal-history information upon request, whether the country provides
                                                                                                      passport and national-identity document exemplars, and whether the coun-
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                      try impedes the United States Government’s receipt of information about
                                                                                                      passengers and crew traveling to the United States.
                                                                                                      (iii) National security and public-safety risk assessment. The national secu-
                                                                                                      rity and public-safety risk assessment category focuses on national security
                                                                                                      risk indicators. The criteria assessed in this category include whether
                                                                                                      the country is a known or potential terrorist safe haven, whether it is


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00002   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                     Case
                                                                     Case 3:18-cv-01587-JD
                                                                          3:18-cv-01587-JD Document
                                                                                           Document 77-2
                                                                                                    34-2 Filed
                                                                                                         Filed 02/26/19
                                                                                                               07/29/18 Page
                                                                                                                        Page 4
                                                                                                                             4 of
                                                                                                                               of 13
                                                                                                                                  13
                                                                Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents                    45163

                                                                                                      a participant in the Visa Waiver Program established under section 217
                                                                                                      of the INA, 8 U.S.C. 1187, that meets all of its requirements, and whether
                                                                                                      it regularly fails to receive its nationals subject to final orders of removal
                                                                                                      from the United States.
                                                                                                      (d) The Department of Homeland Security, in coordination with the Depart-
                                                                                                    ment of State, collected data on the performance of all foreign governments
                                                                                                    and assessed each country against the baseline described in subsection (c)
                                                                                                    of this section. The assessment focused, in particular, on identity manage-
                                                                                                    ment, security and public-safety threats, and national security risks. Through
                                                                                                    this assessment, the agencies measured each country’s performance with
                                                                                                    respect to issuing reliable travel documents and implementing adequate
                                                                                                    identity-management and information-sharing protocols and procedures, and
                                                                                                    evaluated terrorism-related and public-safety risks associated with foreign
                                                                                                    nationals seeking entry into the United States from each country.
                                                                                                       (e) The Department of Homeland Security evaluated each country against
                                                                                                    the baseline described in subsection (c) of this section. The Secretary of
                                                                                                    Homeland Security identified 16 countries as being ‘‘inadequate’’ based on
                                                                                                    an analysis of their identity-management protocols, information-sharing prac-
                                                                                                    tices, and risk factors. Thirty-one additional countries were classified ‘‘at
                                                                                                    risk’’ of becoming ‘‘inadequate’’ based on those criteria.
                                                                                                       (f) As required by section 2(d) of Executive Order 13780, the Department
                                                                                                    of State conducted a 50-day engagement period to encourage all foreign
                                                                                                    governments, not just the 47 identified as either ‘‘inadequate’’ or ‘‘at risk,’’
                                                                                                    to improve their performance with respect to the baseline described in
                                                                                                    subsection (c) of this section. Those engagements yielded significant improve-
                                                                                                    ments in many countries. Twenty-nine countries, for example, provided
                                                                                                    travel document exemplars for use by Department of Homeland Security
                                                                                                    officials to combat fraud. Eleven countries agreed to share information on
                                                                                                    known or suspected terrorists.
                                                                                                       (g) The Secretary of Homeland Security assesses that the following coun-
                                                                                                    tries continue to have ‘‘inadequate’’ identity-management protocols, informa-
                                                                                                    tion-sharing practices, and risk factors, with respect to the baseline described
                                                                                                    in subsection (c) of this section, such that entry restrictions and limitations
                                                                                                    are recommended: Chad, Iran, Libya, North Korea, Syria, Venezuela, and
                                                                                                    Yemen. The Secretary of Homeland Security also assesses that Iraq did
                                                                                                    not meet the baseline, but that entry restrictions and limitations under
                                                                                                    a Presidential proclamation are not warranted. The Secretary of Homeland
                                                                                                    Security recommends, however, that nationals of Iraq who seek to enter
                                                                                                    the United States be subject to additional scrutiny to determine if they
                                                                                                    pose risks to the national security or public safety of the United States.
                                                                                                    In reaching these conclusions, the Secretary of Homeland Security considered
                                                                                                    the close cooperative relationship between the United States and the demo-
                                                                                                    cratically elected government of Iraq, the strong United States diplomatic
                                                                                                    presence in Iraq, the significant presence of United States forces in Iraq,
                                                                                                    and Iraq’s commitment to combating the Islamic State of Iraq and Syria
                                                                                                    (ISIS).
                                                                                                      (h) Section 2(e) of Executive Order 13780 directed the Secretary of Home-
                                                                                                    land Security to ‘‘submit to the President a list of countries recommended
                                                                                                    for inclusion in a Presidential proclamation that would prohibit the entry
                                                                                                    of appropriate categories of foreign nationals of countries that have not
                                                                                                    provided the information requested until they do so or until the Secretary
                                                                                                    of Homeland Security certifies that the country has an adequate plan to
                                                                                                    do so, or has adequately shared information through other means.’’ On
                                                                                                    September 15, 2017, the Secretary of Homeland Security submitted a report
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                    to me recommending entry restrictions and limitations on certain nationals
                                                                                                    of 7 countries determined to be ‘‘inadequate’’ in providing such information
                                                                                                    and in light of other factors discussed in the report. According to the
                                                                                                    report, the recommended restrictions would help address the threats that
                                                                                                    the countries’ identity-management protocols, information-sharing inadequa-
                                                                                                    cies, and other risk factors pose to the security and welfare of the United


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00003   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                     Case
                                                                     Case 3:18-cv-01587-JD
                                                                          3:18-cv-01587-JD Document
                                                                                           Document 77-2
                                                                                                    34-2 Filed
                                                                                                         Filed 02/26/19
                                                                                                               07/29/18 Page
                                                                                                                        Page 5
                                                                                                                             5 of
                                                                                                                               of 13
                                                                                                                                  13
                                               45164            Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents

                                                                                                    States. The restrictions also encourage the countries to work with the United
                                                                                                    States to address those inadequacies and risks so that the restrictions and
                                                                                                    limitations imposed by this proclamation may be relaxed or removed as
                                                                                                    soon as possible.
                                                                                                      (i) In evaluating the recommendations of the Secretary of Homeland Secu-
                                                                                                      rity and in determining what restrictions to impose for each country,
                                                                                                      I consulted with appropriate Assistants to the President and members
                                                                                                      of the Cabinet, including the Secretaries of State, Defense, and Homeland
                                                                                                      Security, and the Attorney General. I considered several factors, including
                                                                                                      each country’s capacity, ability, and willingness to cooperate with our
                                                                                                      identity-management and information-sharing policies and each country’s
                                                                                                      risk factors, such as whether it has a significant terrorist presence within
                                                                                                      its territory. I also considered foreign policy, national security, and counter-
                                                                                                      terrorism goals. I reviewed these factors and assessed these goals, with
                                                                                                      a particular focus on crafting those country-specific restrictions that would
                                                                                                      be most likely to encourage cooperation given each country’s distinct
                                                                                                      circumstances, and that would, at the same time, protect the United States
                                                                                                      until such time as improvements occur. The restrictions and limitations
                                                                                                      imposed by this proclamation are, in my judgment, necessary to prevent
                                                                                                      the entry of those foreign nationals about whom the United States Govern-
                                                                                                      ment lacks sufficient information to assess the risks they pose to the
                                                                                                      United States. These restrictions and limitations are also needed to elicit
                                                                                                      improved identity-management and information-sharing protocols and
                                                                                                      practices from foreign governments; and to advance foreign policy, national
                                                                                                      security, and counterterrorism objectives.
                                                                                                      (ii) After reviewing the Secretary of Homeland Security’s report of Sep-
                                                                                                      tember 15, 2017, and accounting for the foreign policy, national security,
                                                                                                      and counterterrorism objectives of the United States, I have determined
                                                                                                      to restrict and limit the entry of nationals of 7 countries found to be
                                                                                                      ‘‘inadequate’’ with respect to the baseline described in subsection (c)
                                                                                                      of this section: Chad, Iran, Libya, North Korea, Syria, Venezuela, and
                                                                                                      Yemen. These restrictions distinguish between the entry of immigrants
                                                                                                      and nonimmigrants. Persons admitted on immigrant visas become lawful
                                                                                                      permanent residents of the United States. Such persons may present na-
                                                                                                      tional security or public-safety concerns that may be distinct from those
                                                                                                      admitted as nonimmigrants. The United States affords lawful permanent
                                                                                                      residents more enduring rights than it does to nonimmigrants. Lawful
                                                                                                      permanent residents are more difficult to remove than nonimmigrants
                                                                                                      even after national security concerns arise, which heightens the costs
                                                                                                      and dangers of errors associated with admitting such individuals. And
                                                                                                      although immigrants generally receive more extensive vetting than non-
                                                                                                      immigrants, such vetting is less reliable when the country from which
                                                                                                      someone seeks to emigrate exhibits significant gaps in its identity-manage-
                                                                                                      ment or information-sharing policies, or presents risks to the national
                                                                                                      security of the United States. For all but one of those 7 countries, therefore,
                                                                                                      I am restricting the entry of all immigrants.
                                                                                                      (iii) I am adopting a more tailored approach with respect to nonimmigrants,
                                                                                                      in accordance with the recommendations of the Secretary of Homeland
                                                                                                      Security. For some countries found to be ‘‘inadequate’’ with respect to
                                                                                                      the baseline described in subsection (c) of this section, I am restricting
                                                                                                      the entry of all nonimmigrants. For countries with certain mitigating fac-
                                                                                                      tors, such as a willingness to cooperate or play a substantial role in
                                                                                                      combatting terrorism, I am restricting the entry only of certain categories
                                                                                                      of nonimmigrants, which will mitigate the security threats presented by
                                                                                                      their entry into the United States. In those cases in which future coopera-
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                      tion seems reasonably likely, and accounting for foreign policy, national
                                                                                                      security, and counterterrorism objectives, I have tailored the restrictions
                                                                                                      to encourage such improvements.
                                                                                                      (i) Section 2(e) of Executive Order 13780 also provided that the ‘‘Secretary
                                                                                                    of State, the Attorney General, or the Secretary of Homeland Security may
                                                                                                    also submit to the President the names of additional countries for which


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00004   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                     Case
                                                                     Case 3:18-cv-01587-JD
                                                                          3:18-cv-01587-JD Document
                                                                                           Document 77-2
                                                                                                    34-2 Filed
                                                                                                         Filed 02/26/19
                                                                                                               07/29/18 Page
                                                                                                                        Page 6
                                                                                                                             6 of
                                                                                                                               of 13
                                                                                                                                  13
                                                                Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents                    45165

                                                                                                    any of them recommends other lawful restrictions or limitations deemed
                                                                                                    necessary for the security or welfare of the United States.’’ The Secretary
                                                                                                    of Homeland Security determined that Somalia generally satisfies the infor-
                                                                                                    mation-sharing requirements of the baseline described in subsection (c) of
                                                                                                    this section, but its government’s inability to effectively and consistently
                                                                                                    cooperate, combined with the terrorist threat that emanates from its territory,
                                                                                                    present special circumstances that warrant restrictions and limitations on
                                                                                                    the entry of its nationals into the United States. Somalia’s identity-manage-
                                                                                                    ment deficiencies and the significant terrorist presence within its territory
                                                                                                    make it a source of particular risks to the national security and public
                                                                                                    safety of the United States. Based on the considerations mentioned above,
                                                                                                    and as described further in section 2(h) of this proclamation, I have deter-
                                                                                                    mined that entry restrictions, limitations, and other measures designed to
                                                                                                    ensure proper screening and vetting for nationals of Somalia are necessary
                                                                                                    for the security and welfare of the United States.
                                                                                                       (j) Section 2 of this proclamation describes some of the inadequacies
                                                                                                    that led me to impose restrictions on the specified countries. Describing
                                                                                                    all of those reasons publicly, however, would cause serious damage to
                                                                                                    the national security of the United States, and many such descriptions
                                                                                                    are classified.
                                                                                                    Sec. 2. Suspension of Entry for Nationals of Countries of Identified Concern.
                                                                                                    The entry into the United States of nationals of the following countries
                                                                                                    is hereby suspended and limited, as follows, subject to categorical exceptions
                                                                                                    and case-by-case waivers, as described in sections 3 and 6 of this proclama-
                                                                                                    tion:
                                                                                                       (a) Chad.
                                                                                                       (i) The government of Chad is an important and valuable counterterrorism
                                                                                                       partner of the United States, and the United States Government looks
                                                                                                       forward to expanding that cooperation, including in the areas of immigra-
                                                                                                       tion and border management. Chad has shown a clear willingness to
                                                                                                       improve in these areas. Nonetheless, Chad does not adequately share
                                                                                                       public-safety and terrorism-related information and fails to satisfy at least
                                                                                                       one key risk criterion. Additionally, several terrorist groups are active
                                                                                                       within Chad or in the surrounding region, including elements of Boko
                                                                                                       Haram, ISIS-West Africa, and al-Qa’ida in the Islamic Maghreb. At this
                                                                                                       time, additional information sharing to identify those foreign nationals
                                                                                                       applying for visas or seeking entry into the United States who represent
                                                                                                       national security and public-safety threats is necessary given the significant
                                                                                                       terrorism-related risk from this country.
                                                                                                      (ii) The entry into the United States of nationals of Chad, as immigrants,
                                                                                                      and as nonimmigrants on business (B–1), tourist (B–2), and business/
                                                                                                      tourist (B–1/B–2) visas, is hereby suspended.
                                                                                                      (b) Iran.
                                                                                                      (i) Iran regularly fails to cooperate with the United States Government
                                                                                                      in identifying security risks, fails to satisfy at least one key risk criterion,
                                                                                                      is the source of significant terrorist threats, and fails to receive its nationals
                                                                                                      subject to final orders of removal from the United States. The Department
                                                                                                      of State has also designated Iran as a state sponsor of terrorism.
                                                                                                      (ii) The entry into the United States of nationals of Iran as immigrants
                                                                                                      and as nonimmigrants is hereby suspended, except that entry by such
                                                                                                      nationals under valid student (F and M) and exchange visitor (J) visas
                                                                                                      is not suspended, although such individuals should be subject to enhanced
                                                                                                      screening and vetting requirements.
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                      (c) Libya.
                                                                                                      (i) The government of Libya is an important and valuable counterterrorism
                                                                                                      partner of the United States, and the United States Government looks
                                                                                                      forward to expanding on that cooperation, including in the areas of immi-
                                                                                                      gration and border management. Libya, nonetheless, faces significant chal-
                                                                                                      lenges in sharing several types of information, including public-safety


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00005   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                     Case
                                                                     Case 3:18-cv-01587-JD
                                                                          3:18-cv-01587-JD Document
                                                                                           Document 77-2
                                                                                                    34-2 Filed
                                                                                                         Filed 02/26/19
                                                                                                               07/29/18 Page
                                                                                                                        Page 7
                                                                                                                             7 of
                                                                                                                               of 13
                                                                                                                                  13
                                               45166            Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents

                                                                                                      and terrorism-related information necessary for the protection of the na-
                                                                                                      tional security and public safety of the United States. Libya also has
                                                                                                      significant inadequacies in its identity-management protocols. Further,
                                                                                                      Libya fails to satisfy at least one key risk criterion and has been assessed
                                                                                                      to be not fully cooperative with respect to receiving its nationals subject
                                                                                                      to final orders of removal from the United States. The substantial terrorist
                                                                                                      presence within Libya’s territory amplifies the risks posed by the entry
                                                                                                      into the United States of its nationals.
                                                                                                      (ii) The entry into the United States of nationals of Libya, as immigrants,
                                                                                                      and as nonimmigrants on business (B–1), tourist (B–2), and business/
                                                                                                      tourist (B–1/B–2) visas, is hereby suspended.
                                                                                                      (d) North Korea.
                                                                                                      (i) North Korea does not cooperate with the United States Government
                                                                                                      in any respect and fails to satisfy all information-sharing requirements.
                                                                                                      (ii) The entry into the United States of nationals of North Korea as immi-
                                                                                                      grants and nonimmigrants is hereby suspended.
                                                                                                      (e) Syria.
                                                                                                      (i) Syria regularly fails to cooperate with the United States Government
                                                                                                      in identifying security risks, is the source of significant terrorist threats,
                                                                                                      and has been designated by the Department of State as a state sponsor
                                                                                                      of terrorism. Syria has significant inadequacies in identity-management
                                                                                                      protocols, fails to share public-safety and terrorism information, and fails
                                                                                                      to satisfy at least one key risk criterion.
                                                                                                      (ii) The entry into the United States of nationals of Syria as immigrants
                                                                                                      and nonimmigrants is hereby suspended.
                                                                                                      (f) Venezuela.
                                                                                                      (i) Venezuela has adopted many of the baseline standards identified by
                                                                                                      the Secretary of Homeland Security and in section 1 of this proclamation,
                                                                                                      but its government is uncooperative in verifying whether its citizens pose
                                                                                                      national security or public-safety threats. Venezuela’s government fails
                                                                                                      to share public-safety and terrorism-related information adequately, fails
                                                                                                      to satisfy at least one key risk criterion, and has been assessed to be
                                                                                                      not fully cooperative with respect to receiving its nationals subject to
                                                                                                      final orders of removal from the United States. There are, however, alter-
                                                                                                      native sources for obtaining information to verify the citizenship and
                                                                                                      identity of nationals from Venezuela. As a result, the restrictions imposed
                                                                                                      by this proclamation focus on government officials of Venezuela who
                                                                                                      are responsible for the identified inadequacies.
                                                                                                      (ii) Notwithstanding section 3(b)(v) of this proclamation, the entry into
                                                                                                      the United States of officials of government agencies of Venezuela involved
                                                                                                      in screening and vetting procedures—including the Ministry of the Popular
                                                                                                      Power for Interior, Justice and Peace; the Administrative Service of Identi-
                                                                                                      fication, Migration and Immigration; the Scientific, Penal and Criminal
                                                                                                      Investigation Service Corps; the Bolivarian National Intelligence Service;
                                                                                                      and the Ministry of the Popular Power for Foreign Relations—and their
                                                                                                      immediate family members, as nonimmigrants on business (B–1), tourist
                                                                                                      (B–2), and business/tourist (B–1/B–2) visas, is hereby suspended. Further,
                                                                                                      nationals of Venezuela who are visa holders should be subject to appro-
                                                                                                      priate additional measures to ensure traveler information remains current.
                                                                                                      (g) Yemen.
                                                                                                      (i) The government of Yemen is an important and valuable counterterrorism
                                                                                                      partner, and the United States Government looks forward to expanding
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                      that cooperation, including in the areas of immigration and border manage-
                                                                                                      ment. Yemen, nonetheless, faces significant identity-management chal-
                                                                                                      lenges, which are amplified by the notable terrorist presence within its
                                                                                                      territory. The government of Yemen fails to satisfy critical identity-manage-
                                                                                                      ment requirements, does not share public-safety and terrorism-related infor-
                                                                                                      mation adequately, and fails to satisfy at least one key risk criterion.


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00006   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                     Case
                                                                     Case 3:18-cv-01587-JD
                                                                          3:18-cv-01587-JD Document
                                                                                           Document 77-2
                                                                                                    34-2 Filed
                                                                                                         Filed 02/26/19
                                                                                                               07/29/18 Page
                                                                                                                        Page 8
                                                                                                                             8 of
                                                                                                                               of 13
                                                                                                                                  13
                                                                Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents                    45167

                                                                                                      (ii) The entry into the United States of nationals of Yemen as immigrants,
                                                                                                      and as nonimmigrants on business (B–1), tourist (B–2), and business/
                                                                                                      tourist (B–1/B–2) visas, is hereby suspended.
                                                                                                      (h) Somalia.
                                                                                                      (i) The Secretary of Homeland Security’s report of September 15, 2017,
                                                                                                      determined that Somalia satisfies the information-sharing requirements
                                                                                                      of the baseline described in section 1(c) of this proclamation. But several
                                                                                                      other considerations support imposing entry restrictions and limitations
                                                                                                      on Somalia. Somalia has significant identity-management deficiencies. For
                                                                                                      example, while Somalia issues an electronic passport, the United States
                                                                                                      and many other countries do not recognize it. A persistent terrorist threat
                                                                                                      also emanates from Somalia’s territory. The United States Government
                                                                                                      has identified Somalia as a terrorist safe haven. Somalia stands apart
                                                                                                      from other countries in the degree to which its government lacks command
                                                                                                      and control of its territory, which greatly limits the effectiveness of its
                                                                                                      national capabilities in a variety of respects. Terrorists use under-governed
                                                                                                      areas in northern, central, and southern Somalia as safe havens from
                                                                                                      which to plan, facilitate, and conduct their operations. Somalia also re-
                                                                                                      mains a destination for individuals attempting to join terrorist groups
                                                                                                      that threaten the national security of the United States. The State Depart-
                                                                                                      ment’s 2016 Country Reports on Terrorism observed that Somalia has
                                                                                                      not sufficiently degraded the ability of terrorist groups to plan and mount
                                                                                                      attacks from its territory. Further, despite having made significant progress
                                                                                                      toward formally federating its member states, and its willingness to fight
                                                                                                      terrorism, Somalia continues to struggle to provide the governance needed
                                                                                                      to limit terrorists’ freedom of movement, access to resources, and capacity
                                                                                                      to operate. The government of Somalia’s lack of territorial control also
                                                                                                      compromises Somalia’s ability, already limited because of poor record-
                                                                                                      keeping, to share information about its nationals who pose criminal or
                                                                                                      terrorist risks. As a result of these and other factors, Somalia presents
                                                                                                      special concerns that distinguish it from other countries.
                                                                                                      (ii) The entry into the United States of nationals of Somalia as immigrants
                                                                                                      is hereby suspended. Additionally, visa adjudications for nationals of So-
                                                                                                      malia and decisions regarding their entry as nonimmigrants should be
                                                                                                      subject to additional scrutiny to determine if applicants are connected
                                                                                                      to terrorist organizations or otherwise pose a threat to the national security
                                                                                                      or public safety of the United States.
                                                                                                    Sec. 3. Scope and Implementation of Suspensions and Limitations. (a) Scope.
                                                                                                    Subject to the exceptions set forth in subsection (b) of this section and
                                                                                                    any waiver under subsection (c) of this section, the suspensions of and
                                                                                                    limitations on entry pursuant to section 2 of this proclamation shall apply
                                                                                                    only to foreign nationals of the designated countries who:
                                                                                                      (i) are outside the United States on the applicable effective date under
                                                                                                      section 7 of this proclamation;
                                                                                                      (ii) do not have a valid visa on the applicable effective date under section
                                                                                                      7 of this proclamation; and
                                                                                                      (iii) do not qualify for a visa or other valid travel document under section
                                                                                                      6(d) of this proclamation.
                                                                                                      (b) Exceptions. The suspension of entry pursuant to section 2 of this
                                                                                                    proclamation shall not apply to:
                                                                                                      (i) any lawful permanent resident of the United States;
                                                                                                      (ii) any foreign national who is admitted to or paroled into the United
                                                                                                      States on or after the applicable effective date under section 7 of this
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                      proclamation;
                                                                                                      (iii) any foreign national who has a document other than a visa—such
                                                                                                      as a transportation letter, an appropriate boarding foil, or an advance
                                                                                                      parole document—valid on the applicable effective date under section
                                                                                                      7 of this proclamation or issued on any date thereafter, that permits
                                                                                                      him or her to travel to the United States and seek entry or admission;


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00007   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                     Case
                                                                     Case 3:18-cv-01587-JD
                                                                          3:18-cv-01587-JD Document
                                                                                           Document 77-2
                                                                                                    34-2 Filed
                                                                                                         Filed 02/26/19
                                                                                                               07/29/18 Page
                                                                                                                        Page 9
                                                                                                                             9 of
                                                                                                                               of 13
                                                                                                                                  13
                                               45168            Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents

                                                                                                      (iv) any dual national of a country designated under section 2 of this
                                                                                                      proclamation when the individual is traveling on a passport issued by
                                                                                                      a non-designated country;
                                                                                                      (v) any foreign national traveling on a diplomatic or diplomatic-type visa,
                                                                                                      North Atlantic Treaty Organization visa, C–2 visa for travel to the United
                                                                                                      Nations, or G–1, G–2, G–3, or G–4 visa; or
                                                                                                       (vi) any foreign national who has been granted asylum by the United
                                                                                                       States; any refugee who has already been admitted to the United States;
                                                                                                       or any individual who has been granted withholding of removal, advance
                                                                                                       parole, or protection under the Convention Against Torture.
                                                                                                       (c) Waivers. Notwithstanding the suspensions of and limitations on entry
                                                                                                    set forth in section 2 of this proclamation, a consular officer, or the Commis-
                                                                                                    sioner, United States Customs and Border Protection (CBP), or the Commis-
                                                                                                    sioner’s designee, as appropriate, may, in their discretion, grant waivers
                                                                                                    on a case-by-case basis to permit the entry of foreign nationals for whom
                                                                                                    entry is otherwise suspended or limited if such foreign nationals demonstrate
                                                                                                    that waivers would be appropriate and consistent with subsections (i) through
                                                                                                    (iv) of this subsection. The Secretary of State and the Secretary of Homeland
                                                                                                    Security shall coordinate to adopt guidance addressing the circumstances
                                                                                                    in which waivers may be appropriate for foreign nationals seeking entry
                                                                                                    as immigrants or nonimmigrants.
                                                                                                       (i) A waiver may be granted only if a foreign national demonstrates to
                                                                                                       the consular officer’s or CBP official’s satisfaction that:
                                                                                                         (A) denying entry would cause the foreign national undue hardship;
                                                                                                        (B) entry would not pose a threat to the national security or public
                                                                                                      safety of the United States; and
                                                                                                         (C) entry would be in the national interest.
                                                                                                      (ii) The guidance issued by the Secretary of State and the Secretary of
                                                                                                      Homeland Security under this subsection shall address the standards,
                                                                                                      policies, and procedures for:
                                                                                                        (A) determining whether the entry of a foreign national would not
                                                                                                      pose a threat to the national security or public safety of the United
                                                                                                      States;
                                                                                                        (B) determining whether the entry of a foreign national would be in
                                                                                                      the national interest;
                                                                                                        (C) addressing and managing the risks of making such a determination
                                                                                                      in light of the inadequacies in information sharing, identity management,
                                                                                                      and other potential dangers posed by the nationals of individual countries
                                                                                                      subject to the restrictions and limitations imposed by this proclamation;
                                                                                                         (D) assessing whether the United States has access, at the time of the
                                                                                                      waiver determination, to sufficient information about the foreign national
                                                                                                      to determine whether entry would satisfy the requirements of subsection
                                                                                                      (i) of this subsection; and
                                                                                                        (E) determining the special circumstances that would justify granting
                                                                                                      a waiver under subsection (iv)(E) of this subsection.
                                                                                                      (iii) Unless otherwise specified by the Secretary of Homeland Security,
                                                                                                      any waiver issued by a consular officer as part of the visa adjudication
                                                                                                      process will be effective both for the issuance of a visa and for any
                                                                                                      subsequent entry on that visa, but will leave unchanged all other require-
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                      ments for admission or entry.
                                                                                                      (iv) Case-by-case waivers may not be granted categorically, but may be
                                                                                                      appropriate, subject to the limitations, conditions, and requirements set
                                                                                                      forth under subsection (i) of this subsection and the guidance issued
                                                                                                      under subsection (ii) of this subsection, in individual circumstances such
                                                                                                      as the following:


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00008   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                    Case
                                                                    Case 3:18-cv-01587-JD
                                                                         3:18-cv-01587-JD Document
                                                                                          Document 77-2
                                                                                                   34-2 Filed
                                                                                                        Filed 02/26/19
                                                                                                              07/29/18 Page
                                                                                                                       Page 10
                                                                                                                            10 of
                                                                                                                               of 13
                                                                                                                                  13
                                                                Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents                    45169

                                                                                                         (A) the foreign national has previously been admitted to the United
                                                                                                      States for a continuous period of work, study, or other long-term activity,
                                                                                                      is outside the United States on the applicable effective date under section
                                                                                                      7 of this proclamation, seeks to reenter the United States to resume that
                                                                                                      activity, and the denial of reentry would impair that activity;
                                                                                                         (B) the foreign national has previously established significant contacts
                                                                                                      with the United States but is outside the United States on the applicable
                                                                                                      effective date under section 7 of this proclamation for work, study, or
                                                                                                      other lawful activity;
                                                                                                        (C) the foreign national seeks to enter the United States for significant
                                                                                                      business or professional obligations and the denial of entry would impair
                                                                                                      those obligations;
                                                                                                        (D) the foreign national seeks to enter the United States to visit or
                                                                                                      reside with a close family member (e.g., a spouse, child, or parent) who
                                                                                                      is a United States citizen, lawful permanent resident, or alien lawfully
                                                                                                      admitted on a valid nonimmigrant visa, and the denial of entry would
                                                                                                      cause the foreign national undue hardship;
                                                                                                        (E) the foreign national is an infant, a young child or adoptee, an
                                                                                                      individual needing urgent medical care, or someone whose entry is other-
                                                                                                      wise justified by the special circumstances of the case;
                                                                                                         (F) the foreign national has been employed by, or on behalf of, the
                                                                                                      United States Government (or is an eligible dependent of such an em-
                                                                                                      ployee), and the foreign national can document that he or she has provided
                                                                                                      faithful and valuable service to the United States Government;
                                                                                                         (G) the foreign national is traveling for purposes related to an inter-
                                                                                                      national organization designated under the International Organizations Im-
                                                                                                      munities Act (IOIA), 22 U.S.C. 288 et seq., traveling for purposes of
                                                                                                      conducting meetings or business with the United States Government, or
                                                                                                      traveling to conduct business on behalf of an international organization
                                                                                                      not designated under the IOIA;
                                                                                                        (H) the foreign national is a Canadian permanent resident who applies
                                                                                                      for a visa at a location within Canada;
                                                                                                        (I) the foreign national is traveling as a United States Government–
                                                                                                      sponsored exchange visitor; or
                                                                                                         (J) the foreign national is traveling to the United States, at the request
                                                                                                      of a United States Government department or agency, for legitimate law
                                                                                                      enforcement, foreign policy, or national security purposes.
                                                                                                    Sec. 4. Adjustments to and Removal of Suspensions and Limitations. (a)
                                                                                                    The Secretary of Homeland Security shall, in consultation with the Secretary
                                                                                                    of State, devise a process to assess whether any suspensions and limitations
                                                                                                    imposed by section 2 of this proclamation should be continued, terminated,
                                                                                                    modified, or supplemented. The process shall account for whether countries
                                                                                                    have improved their identity-management and information-sharing protocols
                                                                                                    and procedures based on the criteria set forth in section 1 of this proclamation
                                                                                                    and the Secretary of Homeland Security’s report of September 15, 2017.
                                                                                                    Within 180 days of the date of this proclamation, and every 180 days
                                                                                                    thereafter, the Secretary of Homeland Security, in consultation with the
                                                                                                    Secretary of State, the Attorney General, the Director of National Intelligence,
                                                                                                    and other appropriate heads of agencies, shall submit a report with rec-
                                                                                                    ommendations to the President, through appropriate Assistants to the Presi-
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                    dent, regarding the following:
                                                                                                      (i) the interests of the United States, if any, that continue to require
                                                                                                      the suspension of, or limitations on, the entry on certain classes of nationals
                                                                                                      of countries identified in section 2 of this proclamation and whether
                                                                                                      the restrictions and limitations imposed by section 2 of this proclamation
                                                                                                      should be continued, modified, terminated, or supplemented; and


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00009   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                    Case
                                                                    Case 3:18-cv-01587-JD
                                                                         3:18-cv-01587-JD Document
                                                                                          Document 77-2
                                                                                                   34-2 Filed
                                                                                                        Filed 02/26/19
                                                                                                              07/29/18 Page
                                                                                                                       Page 11
                                                                                                                            11 of
                                                                                                                               of 13
                                                                                                                                  13
                                               45170            Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents

                                                                                                      (ii) the interests of the United States, if any, that require the suspension
                                                                                                      of, or limitations on, the entry of certain classes of nationals of countries
                                                                                                      not identified in this proclamation.
                                                                                                      (b) The Secretary of State, in consultation with the Secretary of Homeland
                                                                                                    Security, the Secretary of Defense, the Attorney General, the Director of
                                                                                                    National Intelligence, and the head of any other executive department or
                                                                                                    agency (agency) that the Secretary of State deems appropriate, shall engage
                                                                                                    the countries listed in section 2 of this proclamation, and any other countries
                                                                                                    that have information-sharing, identity-management, or risk-factor defi-
                                                                                                    ciencies as practicable, appropriate, and consistent with the foreign policy,
                                                                                                    national security, and public-safety objectives of the United States.
                                                                                                      (c) Notwithstanding the process described above, and consistent with the
                                                                                                    process described in section 2(f) of Executive Order 13780, if the Secretary
                                                                                                    of Homeland Security, in consultation with the Secretary of State, the Attor-
                                                                                                    ney General, and the Director of National Intelligence, determines, at any
                                                                                                    time, that a country meets the standards of the baseline described in section
                                                                                                    1(c) of this proclamation, that a country has an adequate plan to provide
                                                                                                    such information, or that one or more of the restrictions or limitations
                                                                                                    imposed on the entry of a country’s nationals are no longer necessary for
                                                                                                    the security or welfare of the United States, the Secretary of Homeland
                                                                                                    Security may recommend to the President the removal or modification of
                                                                                                    any or all such restrictions and limitations. The Secretary of Homeland
                                                                                                    Security, the Secretary of State, or the Attorney General may also, as provided
                                                                                                    for in Executive Order 13780, submit to the President the names of additional
                                                                                                    countries for which any of them recommends any lawful restrictions or
                                                                                                    limitations deemed necessary for the security or welfare of the United States.
                                                                                                    Sec. 5. Reports on Screening and Vetting Procedures. (a) The Secretary
                                                                                                    of Homeland Security, in coordination with the Secretary of State, the Attor-
                                                                                                    ney General, the Director of National Intelligence, and other appropriate
                                                                                                    heads of agencies shall submit periodic reports to the President, through
                                                                                                    appropriate Assistants to the President, that:
                                                                                                      (i) describe the steps the United States Government has taken to improve
                                                                                                      vetting for nationals of all foreign countries, including through improved
                                                                                                      collection of biometric and biographic data;
                                                                                                      (ii) describe the scope and magnitude of fraud, errors, false information,
                                                                                                      and unverifiable claims, as determined by the Secretary of Homeland
                                                                                                      Security on the basis of a validation study, made in applications for
                                                                                                      immigration benefits under the immigration laws; and
                                                                                                      (iii) evaluate the procedures related to screening and vetting established
                                                                                                      by the Department of State’s Bureau of Consular Affairs in order to enhance
                                                                                                      the safety and security of the United States and to ensure sufficient review
                                                                                                      of applications for immigration benefits.
                                                                                                      (b) The initial report required under subsection (a) of this section shall
                                                                                                    be submitted within 180 days of the date of this proclamation; the second
                                                                                                    report shall be submitted within 270 days of the first report; and reports
                                                                                                    shall be submitted annually thereafter.
                                                                                                       (c) The agency heads identified in subsection (a) of this section shall
                                                                                                    coordinate any policy developments associated with the reports described
                                                                                                    in subsection (a) of this section through the appropriate Assistants to the
                                                                                                    President.
                                                                                                    Sec. 6. Enforcement. (a) The Secretary of State and the Secretary of Homeland
                                                                                                    Security shall consult with appropriate domestic and international partners,
                                                                                                    including countries and organizations, to ensure efficient, effective, and
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                    appropriate implementation of this proclamation.
                                                                                                       (b) In implementing this proclamation, the Secretary of State and the
                                                                                                    Secretary of Homeland Security shall comply with all applicable laws and
                                                                                                    regulations, including those that provide an opportunity for individuals
                                                                                                    to enter the United States on the basis of a credible claim of fear of persecu-
                                                                                                    tion or torture.


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00010   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                    Case
                                                                    Case 3:18-cv-01587-JD
                                                                         3:18-cv-01587-JD Document
                                                                                          Document 77-2
                                                                                                   34-2 Filed
                                                                                                        Filed 02/26/19
                                                                                                              07/29/18 Page
                                                                                                                       Page 12
                                                                                                                            12 of
                                                                                                                               of 13
                                                                                                                                  13
                                                                Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents                    45171

                                                                                                       (c) No immigrant or nonimmigrant visa issued before the applicable effec-
                                                                                                    tive date under section 7 of this proclamation shall be revoked pursuant
                                                                                                    to this proclamation.
                                                                                                      (d) Any individual whose visa was marked revoked or marked canceled
                                                                                                    as a result of Executive Order 13769 of January 27, 2017 (Protecting the
                                                                                                    Nation from Foreign Terrorist Entry into the United States), shall be entitled
                                                                                                    to a travel document confirming that the individual is permitted to travel
                                                                                                    to the United States and seek entry under the terms and conditions of
                                                                                                    the visa marked revoked or marked canceled. Any prior cancellation or
                                                                                                    revocation of a visa that was solely pursuant to Executive Order 13769
                                                                                                    shall not be the basis of inadmissibility for any future determination about
                                                                                                    entry or admissibility.
                                                                                                       (e) This proclamation shall not apply to an individual who has been
                                                                                                    granted asylum by the United States, to a refugee who has already been
                                                                                                    admitted to the United States, or to an individual granted withholding
                                                                                                    of removal or protection under the Convention Against Torture. Nothing
                                                                                                    in this proclamation shall be construed to limit the ability of an individual
                                                                                                    to seek asylum, refugee status, withholding of removal, or protection under
                                                                                                    the Convention Against Torture, consistent with the laws of the United
                                                                                                    States.
                                                                                                    Sec. 7. Effective Dates. Executive Order 13780 ordered a temporary pause
                                                                                                    on the entry of foreign nationals from certain foreign countries. In two
                                                                                                    cases, however, Federal courts have enjoined those restrictions. The Supreme
                                                                                                    Court has stayed those injunctions as to foreign nationals who lack a credible
                                                                                                    claim of a bona fide relationship with a person or entity in the United
                                                                                                    States, pending its review of the decisions of the lower courts.
                                                                                                       (a) The restrictions and limitations established in section 2 of this proclama-
                                                                                                    tion are effective at 3:30 p.m. eastern daylight time on September 24, 2017,
                                                                                                    for foreign nationals who:
                                                                                                       (i) were subject to entry restrictions under section 2 of Executive Order
                                                                                                       13780, or would have been subject to the restrictions but for section
                                                                                                       3 of that Executive Order, and
                                                                                                      (ii) lack a credible claim of a bona fide relationship with a person or
                                                                                                      entity in the United States.
                                                                                                      (b) The restrictions and limitations established in section 2 of this procla-
                                                                                                    mation are effective at 12:01 a.m. eastern daylight time on October 18,
                                                                                                    2017, for all other persons subject to this proclamation, including nationals
                                                                                                    of:
                                                                                                      (i) Iran, Libya, Syria, Yemen, and Somalia who have a credible claim
                                                                                                      of a bona fide relationship with a person or entity in the United States;
                                                                                                      and
                                                                                                       (ii) Chad, North Korea, and Venezuela.
                                                                                                    Sec. 8. Severability. It is the policy of the United States to enforce this
                                                                                                    proclamation to the maximum extent possible to advance the national secu-
                                                                                                    rity, foreign policy, and counterterrorism interests of the United States.
                                                                                                    Accordingly:
                                                                                                       (a) if any provision of this proclamation, or the application of any provision
                                                                                                    to any person or circumstance, is held to be invalid, the remainder of
                                                                                                    this proclamation and the application of its other provisions to any other
                                                                                                    persons or circumstances shall not be affected thereby; and
                                                                                                      (b) if any provision of this proclamation, or the application of any provision
                                                                                                    to any person or circumstance, is held to be invalid because of the lack
                                                                                                    of certain procedural requirements, the relevant executive branch officials
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                    shall implement those procedural requirements to conform with existing
                                                                                                    law and with any applicable court orders.
                                                                                                    Sec. 9. General Provisions. (a) Nothing in this proclamation shall be construed
                                                                                                    to impair or otherwise affect:
                                                                                                      (i) the authority granted by law to an executive department or agency,
                                                                                                      or the head thereof; or


                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00011   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
                                                                    Case
                                                                    Case 3:18-cv-01587-JD
                                                                         3:18-cv-01587-JD Document
                                                                                          Document 77-2
                                                                                                   34-2 Filed
                                                                                                        Filed 02/26/19
                                                                                                              07/29/18 Page
                                                                                                                       Page 13
                                                                                                                            13 of
                                                                                                                               of 13
                                                                                                                                  13
                                               45172            Federal Register / Vol. 82, No. 186 / Wednesday, September 27, 2017 / Presidential Documents

                                                                                                      (ii) the functions of the Director of the Office of Management and Budget
                                                                                                      relating to budgetary, administrative, or legislative proposals.
                                                                                                      (b) This proclamation shall be implemented consistent with applicable
                                                                                                    law and subject to the availability of appropriations.
                                                                                                       (c) This proclamation is not intended to, and does not, create any right
                                                                                                    or benefit, substantive or procedural, enforceable at law or in equity by
                                                                                                    any party against the United States, its departments, agencies, or entities,
                                                                                                    its officers, employees, or agents, or any other person.
                                                                                                    IN WITNESS WHEREOF, I have hereunto set my hand this twenty-fourth
                                                                                                    day of September, in the year of our Lord two thousand seventeen, and
                                                                                                    of the Independence of the United States of America the two hundred
                                                                                                    and forty-second.




                                               [FR Doc. 2017–20899
                                               Filed 9–26–17; 11:15 am]
                                               Billing code 3295–F7–P
asabaliauskas on DSKBBXCHB2PROD with D0




                                                                                                                                                                                   Trump.EPS</GPH>




                                          VerDate Sep<11>2014    19:47 Sep 26, 2017   Jkt 241001   PO 00000   Frm 00012   Fmt 4790   Sfmt 4790   E:\FR\FM\27SED1.SGM   27SED1
